Action by the administrator of the estate of the beneficiary of two inter vivos trusts against defendant, individually and as substituted trustee. The complaint contains two causes of action. The first cause of action is to set aside a release given by plaintiff’s intestate and the settlor to the defendant as to one of the trusts, and for an accounting as to that trust; the second is for an accounting as to the other trust. Plaintiff appeals from a judgment, entered" on the decision of an Official Referee, dismissing the complaint on the merits. On the argument of the appeal, appellant stated that he was proceeding only as to the first cause of action. Judgment unanimously affirmed, without costs. No opinion. Present —■ Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ. [See 281 App. Div. 709.]